DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 8, 9, 11, and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Buch (US 2019/0113917), and further in view of Phillips (US 2019/0146493).
Regarding claims 1, 8, and 15, Buch discloses a system and method for updating an autonomous driving system (updating an E2E model with new data; Buch at abstract), the autonomous driving system issuing no instruction to control the driving of a vehicle in a manual driving mode (in training the model, driver controls the vehicle in a manual mode; Buch at 0032), the method comprising:
Acquiring a first path of the vehicle in the manual driving mode (via sensed driver inputs and environment, path through an area is determined; Buch at 0025, 0032).
Acquiring data of a first sensor group and data of a second sensor group (vehicle dynamic parameters and environmental parameters are sensed; Buch at 0028, 0029).
Generating environment sensing information and positioning information according to the data of the first sensor group (environmental data including position with respect to environmental objects and GPS; Buch at 0028, 0029, 0067).
Planning a second path for the vehicle in an autonomous driving mode according to the environment sensing information, the positioning information, and the data of the second sensor group (E2E provides predicted path for the vehicle through the area; Buch at 0033, 0034).
Updating the autonomous driving system according to the first path and the second path (comparing the expected path vs. actual path, and updating/iterating the E2E model; Buch at 0033-0035).
Wherein updating the autonomous driving system according to the first path and the second path comprises determining a deviation between the first path and the second path (expected vs. actual path; Buch at 0033-0035), determining a driving behavior in the manual driving mode according to the first path and data of at least one sensor of the second sensor group (sensed driver inputs received; Buch at 0018, 0025), and updating the autonomous driving system according to the deviation and the driving behavior (E2E model updated due to deviation between expected and actual data; Buch at 0033-0035).
Buch is silent as to grading driver behavior.  
Phillips, in a similar invention in the same field of endeavor, teaches grading driving behavior for model training purposes.
It would be obvious to one of ordinary skill in the art at the time of the invention to augment the autonomous control model of Buch with the grading metrics of Phillips.  Doing so would provide for an optimized autonomous vehicle control model by eliminating poor driving data.

Regarding claims 2, 9, and 16, Buch discloses wherein the first sensor group comprises at least one of a camera, a lidar, a millimeter wave radar, a GPS, or an IMU (Buch at 0028, 0067), and wherein the second sensor group comprises at least one of a wheel speed sensor, a speed sensor, an acceleration sensor, or a steering angle sensor (Buch at 0041, 0067).

Regarding claims 4, 11, and 17, the combination teaches wherein determining the driving behavior grade in the manual driving mode according to the first path and the data of the at least one sensor of the second sensor group comprises: sending the first path and the data of the second sensor group to a cloud server (sensor outputs sent to training system 170, which may be a cloud server; Buch at 0024); and receiving the driving behavior grade from the cloud server (equivalent training model of Phillips provides grading metrics; Phillips at 0017).

Claim Objections
3.	Claims 5, 7, 12, 14, 18, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	Subsequently, claims 6, 13, and 19 are objected due to dependency on their respective claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN M DAGER whose telephone number is (571)270-1332.  The examiner can normally be reached on M-F 0830-1730.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached on 571-272-1206.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JONATHAN M DAGER/Primary Examiner, Art Unit 3663                                                                                                                                                                                                        21 October 2022